I concur in the dissent by Judge Morris. I can not give to the opinion of the Attorney General the power indicated by the majority opinion, nor say the state auditor, whose duty under the law is to "superintend the fiscal affairs of the state" and "audit all claims against the state the payment of which is authorized by law" is compelled to accept his view of what is authorized by law; particularly in the light of our decisions set forth in the dissenting opinion, and the position heretofore taken by this court.